CHASE, Circuit Justice
of the United States, after consultation, stated his opinion to be, that at the time the freight receipts in question were issued they were not subject to stamp duty under the acts of congress then in force, and that the demurrers to the indictments upon them would have to be sustained.
JACKSON, District Judge,
stated that his first impression was that the terms of the act of 1864 were sufficiently comprehensive to embrace receipts for goods delivered to a common carrier for transportation, and to subject them to stamp duty; but that since he had heard the argument of the counsel, and had come to construe the act of 1864, in connection with the several other acts of congress in pari materia, his views had undergone a change, and if the question were now to be decided, he should not dissent from the opinion of the chief justice to sustain the demurrers. He added, however, that if the counsel sc desired, division of opinion between the judges might be entered pro forma upon the record, so that the- eases might be taken to the supreme court of the United States.
CHASE, Circuit Justice, said that upon the second point made by Mr. Lee for the demurrer, both the district judge and himself were inclined to think the demurrer could not be sustained, but that they were willing to hear argument upon it if necessary, or desired.
Upon this intimation of opinion, however, the cases were settled by counsel.